Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Kang(US 2017/0212574).
Regarding claim 1, Kang discloses an electronic device comprising: a first interface(Paragraph 65, 315); a second interface(Paragraph 65, 312); an input device(Paragraph 66, 311) configured to generate a specified signal associated with disconnection of a first external electronic device(Paragraph 108); and a processor(Paragraph 106) operatively connected to the first interface, the second interface, and the input device; wherein the processor is configured to: in a state where the first external electronic device(Paragraph 65, Power supply 350) is connected to the first interface(Paragraph 65, 315) and a second external electronic device(Paragraph 65, 200) is connected to the second interface(Paragraph 65, 312), receive power from the first external electronic device through the first interface(Paragraph 70; and when receiving the specified signal generated by the input device, receive power from the second external electronic device through the second interface(Paragraphs 7, 108).
Regarding claim 2, Kang discloses the electronic device of claim 1, wherein the processor is configured to: when receiving the specified signal from the input device, transmit data associated with a 
Regarding claim 3, Kang discloses the electronic device of claim 1, wherein the processor is configured to: while respectively receiving power from the first external electronic device and the second external electronic device, when receiving a signal associated with the disconnection from the input device, transmit data associated with a second power switch request for refraining the second external electronic device from supplying power, to the second external electronic device through the second interface(Paragraphs 108, 95).
Regarding claim 4, Kang discloses the electronic device of claim 1, further comprising: a switch configured to deliver at least part of the power received from the first external electronic device to the second external electronic device through the second interface at a short-circuit time, wherein the processor is configured to: in a state where the first external electronic device is connected to the first interface, while receiving power from the first external electronic device through the first interface, when receiving the specified signal, open the shorted switch(Figure 9, Paragraph 170).
Regarding claim 5, Kang discloses the electronic device of claim 1, wherein the processor is configured to: when the first external electronic device is disconnected from the first interface, receive power from the second external electronic device through the second interface(Paragraphs 7, 108).
Regarding claim 6, Kang discloses the electronic device of claim 5, wherein the processor is configured to: while receiving power from the second external electronic device, when identifying that the first external electronic device is connected to the first interface, transmit data associated with a second power switch request for refraining the second external electronic device from supplying power, to the second external electronic device(Paragraphs 108, 95).

Regarding claim 10, Kang discloses the electronic device of claim 1, wherein the input device includes a push button switch or a tap switch that is switched into a first state while being manipulated by an external object(Paragraphs 68-69).
Regarding claim 11, Kang discloses the electronic device of claim 1, wherein the input device includes: a grip sensor disposed to sense a grip on at least part of the first interface by an external object; and a touch sensor disposed to sense a touch to at least part of the first interface by the external object(Paragraphs 68-69).
Regarding claim 12, Kang discloses the electronic device of claim 1, further comprising: an output device, wherein the processor is configured to: receive data from the second external electronic device through the second interface; and output the received data through the output device(Paragraph 246).
Regarding claim 13, Kang discloses an electronic device comprising: a display(Paragraph 80); a first interface(Paragraph 65, 315); a second interface(Paragraph 65, 312); a power supply circuit electrically connected to a first power supply terminal of the first interface and a second power supply terminal of the second interface(Paragraph 70); and a switch circuit electrically connected between the second power supply terminal and the power supply circuit(Paragraph 113); a detection 
Regarding claim 14, Kang discloses the electronic device of claim 13, wherein the control circuit is configured to: in a state where the first external electronic device and the second external electronic device are connected to the electronic device, when receiving another signal associated with the separation through the detection circuit, re-change settings associated with the second interface between the electronic device and the second external electronic device; and supply at least part of 
Regarding claim 15, Kang discloses the electronic device of claim 13, wherein the control circuit is configured to: when the first external electronic device is separated from the first interface, receive power from the second external electronic device through the second interface(Paragraphs 108-110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang(US 2017/0212574) and Alten(US 2009/0184932).
Regarding claim 8, Kang discloses the electronic device of claim 1, but does not specifically disclose wherein the input device is configured to: when the input device is in a first state depending on a first input of an external object, release the first external electronic device from being mechanically locked to the first interface; and output the specified signal. However, Alten discloses button or switch causing disengagement of a lock mechanism to prevent detachment(Paragraph 24). It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Kang and Alten, so that when the input device is in a first state depending on a first input of an external object, release the first external electronic device from being mechanically locked to the first interface; and output the specified signal. The motivation to do so would be to maintain connection of the devices and release only when intended. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim discloses a wearable device receiving power from multiple external power sources via multiple interfaces.
Hijazi discloses receiving power from multiple external power sources via multiple interfaces.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640.  The examiner can normally be reached on Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIMESH G PATEL/Primary Examiner, Art Unit 2185